DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamontagne et al. (US 2016/0291281).
Regarding Claim 1, Lamontagne discloses a lens module (Fig. 10, Paragraphs 0124-0127, , comprising:
a lens barrel (as shown in modified Fig. 10 below);
a first lens group (as shown in modified Fig. 10 below) having at least one lens and accommodated in the lens barrel;
a spacer (as shown in modified Fig. 10 below) provided at an end of the lens barrel close to an image side; and
a second lens group (as shown in modified Fig. 10 below) having at least one lens and accommodated in the spacer;
wherein the lens barrel comprises a first barrel wall (as shown in modified Fig. 10 below) which forms a light aperture (as shown in modified Fig. 10 below) and a second barrel wall (as shown in modified Fig. 10 below) bending and extending from the first barrel wall, the lens barrel further comprises a first inner wall (as shown in modified Fig. 10 below) and a first outer wall (as shown in modified Fig. 10 below) corresponding to the first inner wall, the spacer comprises a second inner wall (as shown in modified Fig. 10 below) and a second outer wall (as shown in modified Fig. 10 below) corresponding to the second inner wall, wherein, the lens barrel is fitted and fixed with the spacer via a clamp fitting portion (as shown in modified Fig. 10 below).

    PNG
    media_image1.png
    627
    564
    media_image1.png
    Greyscale

Regarding Claim 2, Lamontagne discloses as is set forth above and further discloses wherein the clamp fitting portion comprises a first clamping portion provided on the first inner wall of the lens barrel and a second clamping portion provided on the second outer wall of the spacer (as shown in modified Fig. 10 below).

    PNG
    media_image2.png
    247
    314
    media_image2.png
    Greyscale

Regarding Claim 11, Lamontagne discloses as is set forth above and further discloses wherein the lens barrel is sunken from the bottom end thereof towards an object side direction to form a receiving groove, the first clamping portion is provided in the receiving groove (as shown in modified Fig. 10 below).

    PNG
    media_image3.png
    247
    314
    media_image3.png
    Greyscale

Regarding Claim 21, Lamontagne discloses as is set forth above and further discloses wherein the lens module further comprises a stopper provided at an end of the second lens group close to the image side (retaining ring 26, as shown in modified Fig. 10 above).
Allowable Subject Matter
Claims 3-10, 12-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of a lens module including, as the distinguishing feature(s) in combination with the other limitations, wherein the spacer comprises a main portion, an extending portion formed by extending from the main portion towards an optical axis direction, and a convex portion formed by extending from the extending portion towards an object side direction, the second clamping portion is provided on the convex portion.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of a lens module including, as the distinguishing feature(s) in combination with the other limitations, wherein the clamp fitting portion .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 7,311,453), Lee (US 7,746,576), Lee (US 2009/0073582), Chang (US 2008/0138060), Tanaka (US 7,079,332), Tanka (US 2005/0280908), Chen (US 2007/0285555), Chen (US 7,663,686), Chiang (US 2007/0063136), Schmieder et al. (US 9,621,772), Schmieder et al. (US 2015/0002726), An et al. (US 2013/0077183), Lai (US 2012/0314288), and Sasaki (US 2009/0244735) are cited to show similar lens modules and lens barrels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872